Hooker, J.,
concurring.
I agree with Justice Whitfield that the evidence in this case justified a verdict for the defendants in error. As has been said in previous opinions of this court, to determine in a case like this, which is one involving damages for personal injury, pain, etc., whether the verdict is excessive is one presenting the utmost difficulty to an appellate court. The rule which should, as far as possible, govern the court, has been discussed in Atlantic Coast Line R. R. Co. v. Beazley, 54 Fla. 311, 45 South. Rep. 761, and Atlantic Coast Line R. R. Co. v. Whitney, decided here at the present term.
In addition to the authorities cited in the foregoing cases I refer to the important note in 16 An. Case, p. 8 et seq., and to the opinion of Kent, C. J., in Coleman v. Southwick, 9 Johnson, 45, 6 Am. Dec. 253. On the subject of damages in actions of torts he says: “The law has not laid down what shall be the measure of damages in actions of'tort. The measure is vague and uncertain, depending upon a vast variety of causes, facts and circumstances, as the state, degree, quality, trade, or *135profession of the party injured, as well as of the party who did the injury. The court cannot interfere, unless the damages are apparent, so that they can properly judge of the degree of the injury. Generally in such cases they cannot say whether five hundred pounds was too much, or fifty pounds would have been too little. The damages, therefore, must be so excessive as to strike mankind, at first blush, as being beyond all measure unreasonable and outrageous, and such as manifestly show the jury to have been actuated by passion, partiality, prejudice or corruption. In short, the damages must be flagrantly outrageous and extravagant, or the court cannot undertake to draw the line; for they have no standard by which to ascertain the excess. These are the principles which have been laid down by the most eminent judges which have presided in the English courts since the year 1760;” citing authorities. See also the opinion of the Judge Stoey in Whipple v. Cumberland Manufid. Co., 29 Fed. Cas. No. 17,516 (2 Story 661). These were the opinions of distinguished judges of a former generation, but they are not followed in all courts. See 13 Cyc. 121, et seq. and i Sedwick on Damages (9th ed.), Sec. 1325 et seq.
It is apparent ,however, from our own opinions as well as those of other courts that an appellate court should not set aside a verdict except where the circumstances of the case or the evidence produced indicate that the verdict has been the result of bias, prejudice or gross overestimate.
I do not agree with Justice Whitfield in directing a remittitur. It is said in 18 Ency. PI. & Pr. 128, that the power of the court to permit or require a remittitur is only exercised in cases where the amount of the'excess is apparent, or is readily ascertainable, quoting au*136thorities from a number of States. In the instant case there are absolutely no data by which this court can determine the amount of the excess of the damages.